                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                      TAMPA DIVISION

SAMI OSMAKAC

    v.                               Case No. 8:18-cv-2359-T-35AEP

UNITED STATES OF AMERICA

          NOTICE OF PENDENCY OF OTHER ACTIONS

    In accordance with Local Rule 1.04(d), I certify that the instant action:

☒   IS           related to pending or closed civil or criminal cases
                 previously filed in this court, or any other Federal or State
                 court, or administrative agency as indicated below:

                 U.S. v Sami Osmakac, 8:12-cr-45-T-35AEP

☐   IS NOT       related to any pending or closed civil or criminal case filed
                 with this Court, or any other Federal or State court, or
                 administrative agency.
      I further certify that I will serve a copy of this Notice of Pendency of

Other Actions upon each party no later than eleven days after appearance of

the party.

      Dated: October 2, 2018

                                        Respectfully submitted,

                                        MARIA CHAPA LOPEZ
                                        United States Attorney

                                 By:    /s/ Sara C. Sweeney
                                        SARA C. SWEENEY
                                        Assistant United States Attorney
                                        USA No. 119
                                        400 W. Washington St., Suite 3100
                                        Orlando, Florida 32801
                                        Telephone: (407) 648-7500
                                        Facsimile: (407) 648-7643
                                        E-mail:      sara.sweeney@usdoj.gov




                                        2
SAMI OSMAKAC v. U.S.                          Case No. 8:18-cv-2359-T-35AEP

                       CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2018, a true and correct copy of the

foregoing document and the notice of electronic filing were sent by United

States Mail to the following non-CM/ECF participant:

      Sami Osmakac
      Reg. No. 55958-018
      MCFP Springfield
      Federal Medical Center
      P.O. Box 4000
      Springfield, MO 65801



                                       /s/ Sara C. Sweeney
                                       SARA C. SWEENEY
                                       Assistant United States Attorney
                                       USA No. 119
                                       400 W. Washington St., Suite 3100
                                       Orlando, Florida 32801
                                       Telephone: (407) 648-7500
                                       Facsimile: (407) 648-7643
                                       E-mail:      sara.sweeney@usdoj.gov




                                       3
